Citation Nr: 1029350	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-12 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, to include as a result of herbicide exposure.

2.  Entitlement to eligibility for Dependency and Indemnity 
Compensation benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.  
The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2006 rating decision in which 
the Department of Veterans' Affairs ("VA") Regional Office 
("RO") in St. Paul, Minnesota denied the appellant's claims of 
entitlement to service connection for the cause of the Veteran's 
death and entitlement to eligibility to Dependency and Indemnity 
Compensation ("DIC") benefits under 38 U.S.C.A. § 1318.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center ("AMC") in Washington, 
DC.  VA will notify the appellant if further action is required 
on her part.


REMAND

The appellant contends that the Veteran's death from metastatic 
renal cell carcinoma was a direct result of herbicide exposure 
during active duty service in the Republic of Vietnam.  See 
Notice of Disagreement ("NOD"), January 2007; VA Form 9, July 
2007.

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The service-connected disability is considered the 
principle cause of death when such disability, either singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related to the cause of 
death.  To be a contributory cause of death, it must be shown 
that the service-connected disability contributed substantially 
or materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (2009).

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested to 
a degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. § 3.309(e) (2009).  
They also provide presumptive service connection on the basis of 
herbicide exposure for each additional disease that the Secretary 
of the Veterans Affairs (the "Secretary") determines in 
regulations prescribed under this section warrants a presumption 
of service connection by reason of having a positive association 
with exposure to an herbicide agent, and that becomes manifest 
within the period (if any) prescribed in such regulations in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  

If a veteran was exposed to an herbicide agent, such as Agent 
Orange, during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
"unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii), 
3.309(e) (2009).  These diseases include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus, or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  These 
diseases are based on findings provided from scientific data 
furnished by the National Academy of Sciences ("NAS"), which 
studies the evidence and submits reports at two-year intervals 
concerning the association between exposure to Agent Orange, and 
diseases suspected to be associated with such exposure.  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted, to include 
renal cell carcinoma.  See Notice, 59 Fed. Reg. 341-346 (1994); 
see also Notice, 61 Fed. Reg. 41,442-449 (1996).  In any event, 
however, the appellant in the present case is not precluded from 
establishing service connection with proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Specifically, in this case, the Board notes that the Veteran's 
death certificate indicates that he died on January [redacted], 2006 as a 
direct result of respiratory distress syndrome.  The underlying 
or contributory cause was metastatic renal cell carcinoma.  At 
the time of his death, he was service-connected for posttraumatic 
stress disorder ("PTSD") (50%); residuals of a shell fragment 
wound to left lumbar region with retained foreign body (40%); 
residuals of a fracture of the left fourth metatarsal (0%); and 
scars on the left leg (0%).  

As an initial matter, a review of the Veteran's DD 214 reveals 
that he served in the Republic of Vietnam with the United States 
Army 25th Infantry Division, for which he was awarded the Purple 
Heart.  As the Veteran's service records clearly demonstrate that 
he served in Vietnam between January 9, 1962, and May 7, 1975, he 
is presumed to have been exposed to herbicides in service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(i) and 
(iii).  However, there is no medical evidence that he ever 
complained of symptoms related to, sought treatment for, or was 
diagnosed with renal cell carcinoma during service or within the 
months shortly following separation from service.  Rather, VA 
treatment records show that he was first diagnosed with the 
disease in 2004, more than 30 years after service.  

In May 2005, pursuant to the Veteran's claim for service 
connection for metastatic renal cell carcinoma prior to his 
death, the Veteran's claims folder was referred to a VA 
physician.  Upon review of the claims file, the doctor concluded 
that the Veteran had one malignancy, renal cell (kidney) cancer, 
that had spread to his lungs and liver.  In addition, this 
physician opined that, because Agent Orange is not known to be 
associated with renal cell cancer, the Veteran's metastasized 
renal cell carcinoma was not the result of herbicide exposure in 
service.

Because the Board may not rely on its own unsubstantiated medical 
conclusions (Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), 
it must rely on an informed medical opinion in order to 
adjudicate a claim.  Here, the Board acknowledges that the claims 
file contains a VA physician's opinion (dated in May 2005) that 
the Veteran's renal cancer was not the result of exposure to 
Agent Orange during service.  Importantly, however, the doctor 
failed to provide adequate reasons and bases for her medical 
opinion.  Moreover, there has been no medical opinion regarding 
whether the Veteran's cause of death was as a result of, or was 
otherwise related to his active duty service in the Republic of 
Vietnam.  Accordingly, the Board finds that further clarification 
of the etiology of the Veteran's renal cancer is warranted.  

Moreover, the Veterans Claims Assistance Act of 2000 ("VCAA"), 
Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has 
a duty to not only assist claimants in substantiating their 
claims but also to notify them of information and evidence 
necessary to support their appeals.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In the context of a claim for DIC benefits (which includes a 
claim of service connection for the cause of a veteran's death) 
in particular, the United States Court of Appeals for Veterans 
Claims ("Court") has held that § 5103(a) notice must be 
tailored to the claim.  Specifically, the notice should include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, although the appellant was provided with an April 2006 
letter from the RO advising her how to substantiate her claims, 
the information in the letter did not comply with the Court's 
holding in Hupp.  Accordingly, while the case is in Remand 
status, a corrective notice letter should be sent.

Additionally, where VA has constructive or actual knowledge of 
the availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must also be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant were, 
"in contemplation of law, before the Secretary and the Board and 
should be included in the record").  In this case, it appears 
that the most recent VA reports of record pertaining to treatment 
for the Veteran's renal cell carcinoma are dated October 2005, 
three months prior to his death.  As records in the possession of 
VA are deemed to be constructively of record, they must be 
obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the VCAA, the RO/AMC should 
provide the appellant with a corrective 
notice consistent with the holding in Hupp, 
cited to above-including in particular a 
statement of the conditions for which the 
Veteran was service-connected at the time of 
his death, and an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  The appellant should be 
afforded an appropriate period of time to 
respond to the notice letter.  

2.  Also, the RO/AMC should obtain all 
records of kidney treatment that the Veteran 
may have received from the Minneapolis VA 
Medical Center from October 2005 until his 
death in January 2006.  Copies of all such 
available records should be associated with 
the claims folder.  Any negative reply should 
be duly noted in the claims folder.  

3.  Then, the RO/AMC should provide the 
Veteran's claims folder to an appropriate 
examiner for an opinion, consistent with 
sound medical principals, as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that Veteran's 
metastatic renal cell carcinoma, which led or 
contributed to his death, was etiologically 
related to his service, including his 
presumed exposure to Agent Orange during 
active duty service in the Republic of 
Vietnam.  Any and all opinions must be 
accompanied by a complete rationale.

The clinician is also advised that the term 
"at least as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
the claim.  

If the examiner finds that he/she is 
unable to provide the requested opinion 
without resort to speculation, he/she 
must state what reasons, with 
specificity, that this question is 
outside the scope of the medical 
professional conversant in VA practices.

4.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If any 
benefit sought on appeal is not granted to 
the appellant's satisfaction, the appellant 
and her representative should be provided 
with a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


